DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/02/2020 and 07/16/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “allowing” in Paragraph [0013], Line 2 should be deleted; “figure 20” in Paragraph [00220], Line 7 should read “Figure 20”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the extra space before “acoustic cell” in Line 8 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 11-14, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses the limitations “a first obstacle”, “a second obstacle”, “a free end edge of the first obstacle”, and “a free end edge of the second obstacle”.  However, Claim 1 (upon which Claim 2 depends) already discloses “at least one partial obstacle” having “a free end edge”.  It is unclear whether either of the first or second obstacle are a part of the at least one partial obstacle and whether either free end edge of the first or second obstacle are the free end edge of said at least one partial obstacle.
Claim 11 discloses the limitations “a peripheral wall” and “at least one partial obstacle”.  However, Claim 1 (upon which Claim 11 depends) already discloses a peripheral wall and at least one partial obstacle.  It is unclear whether the peripheral wall and at least one partial obstacle of Claims 1 and 11 are the same or different.
Claims 15-17 discloses the limitation “(the) at least one first obstacle”.  However, Claim 1 (upon which Claim 11 depends) already discloses at least one partial obstacle.  It is unclear whether the at least one first obstacle is part of the at least one partial obstacle.
Claims 3-6 and 12-14 are rejected due to the dependence upon rejected Claims 2 and 11, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmings (GB 2452476 A).
Regarding Claim 1: Hemmings discloses an acoustic panel (Figure 1, No. 10) with resonators for a nacelle (Page 6, Lines 17-20) of an aircraft propulsion unit, the acoustic panel comprising a plurality of adjoining acoustic cells (Figure 1, No. 16; Figures 3-4) which form a cellular core, each acoustic cell being delimited by a peripheral wall (15), and each acoustic cell extending along a longitudinal main axis corresponding to an axis of propagation of sound waves, from a front end up to a rear end of the acoustic cell (Figures 1-4), wherein at least one acoustic cell among the plurality of acoustic cells includes at least one partial obstacle (Figure 3, No. 22a) extending transversely with respect to the longitudinal main axis of the at least one acoustic cell, from the peripheral wall of the at least one acoustic cell, the at least one partial obstacle having a free end edge which delimits a passage with a portion of an opposite wall to increase a length of a path traveled by the sound waves through the at least one acoustic cell (Figure 3).
Regarding Claim 2: Hemmings discloses the acoustic panel according to Claim 1, wherein the at least one acoustic cell includes a first obstacle (22a) and a second obstacle (22b), the first obstacle and the second obstacle being shifted along the longitudinal main axis (Figure 3), wherein a passage defined by a free end edge of the first obstacle and a passage defined by a free end edge of the second obstacle is radially shifted so as to form a baffle to increase the length of the path traveled by the sound waves through the at least one acoustic cell (Figure 3).
Regarding Claim 3: Hemmings discloses the acoustic panel according to Claim 2, wherein a portion of the free end edge of the first obstacle and a portion of the free end edge of the second obstacle are superimposed along the longitudinal main axis of the acoustic cell to inhibit the sound waves from drawing a direct path from the front end up to the rear end of the at least one acoustic cell (Figure 3).
Regarding Claim 8: Hemmings discloses the acoustic panel according to Claim 1, wherein the peripheral wall of the at least one acoustic cell comprises six faces forming a hexagonal cell, the at least one partial obstacle being fastened to at least two adjacent faces of the at least one acoustic cell (Figure 3).
Regarding Claim 9: Hemmings discloses the acoustic panel according to Claim 1, wherein the peripheral wall of the at least one acoustic cell comprises six faces forming a hexagonal cell, the at least one partial obstacle being fastened to at least two non-adjacent faces of the at least one acoustic cell (Figure 3).
Regarding Claim 10: Hemmings discloses a nacelle for an aircraft propulsion unit comprising at least one acoustic panel according to Claim 1 (Page 6, Line 17-20).
Regarding Claim 11: Hemmings discloses a method for manufacturing an acoustic panel according to Claim 1, the method comprising fastening at least one ribbon to a first plate (12) and a second plate (14) to the first plate by respective nodal portions; and forming non-nodal portions of the first plate and the second plate, the non-nodal portions being shaped such that each non-nodal portion of the first plate forms, with a respective non-nodal portion of the second plate, a peripheral wall of each acoustic cell delimiting a corresponding acoustic cell of the cellular core (Figures 3-4), such that a portion of the at least one ribbon forms at least one partial obstacle (22a) in the at least one acoustic cell (Figure 3).
Regarding Claim 12: Hemmings discloses the method according to Claim 11, wherein, during the fastening step, the at least one ribbon extends throughout the nodal portions of the first plate and the second plate (Figures 3-4).
Regarding Claim 15: Hemmings discloses a method for manufacturing an acoustic panel according to Claim 1, the acoustic panel further comprising a first plate (12) and a second plate (14) fastened together by nodal portions (Figures 1-4), wherein non-nodal portions of the first plate and the second plate form walls (15) delimiting cells (16) of the cellular core, the method comprising fastening at least one first obstacle (22a) to a respective non-nodal portion of the first and second plates (Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings in view of Ayle (US Patent No: 8,651,233).
Regarding Claim 4: Hemmings discloses the acoustic panel according to Claim 2; however, Hemmings fails to disclose the at least one acoustic cell including at least one acoustically permeable septum which extends across the at least one acoustic cell.
Ayle teaches an acoustic panel (Figures 1-2, No. 10) for a nacelle, wherein the acoustic panel comprises at least one acoustic cell (Figure 3, No. 30) including at least one acoustically permeable septum (42) which extends across the at least one acoustic cell (Figures 1 & 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one acoustic cell of Hemmings with at least one acoustically permeable septum, as taught by Ayle, for the purpose of providing the acoustic cell with additional frequency damping and attenuation (Column 5, Lines 15-19).
Regarding Claim 5: Hemmings, as modified by Ayle, discloses the acoustic panel according to Claim 4, wherein the at least one acoustically permeable septum extends from the free end edge of one of the partial obstacles, up to the peripheral wall of the at least one acoustic cell (Ayle: Figure 5).
Regarding Claim 6: Hemmings, as modified by Ayle, discloses the acoustic panel according to Claim 4, wherein the at least one acoustically permeable septum extends from the free end edge of the first obstacle up to the free end edge of the second obstacle (Ayle: Figure 5).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an acoustic panel comprising at least one partial obstacle with a central portion which extends transversely with respect to the longitudinal main axis of the at least one acoustic cell and two lateral portions, each lateral portion extending in an oblique direction with respect to the longitudinal main axis of the at least one acoustic cell, each oblique direction being between 30 and 60 degrees with respect to the longitudinal main axis.  Hemmings and Ayle both disclose acoustic panels with at least one partial obstacle; however, the at least one partial obstacle.  Lin (US Publication No: 2018/0218723) discloses an acoustic panel with a portion that has a central portion and two lateral portions (Figures 2-4 and 8-9); however, these portions are not part of partial obstacles extending transversely in an acoustic cell of the panel.  The prior art fails to disclose an acoustic panel as claimed in Claim 7; therefore, Claim 7 comprises allowable subject matter. 
Claims 13-14 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a method of manufacturing an acoustic panel, wherein a strip is fastened to one end of the at least one ribbon during the fastening step, and during the forming step, the non-nodal portion of the at least one ribbon forming the at least one partial obstacle is shaped by pulling the strip; wherein the peripheral wall of the at least one acoustic cell comprises six faces forming a hexagonal cell, the at least one partial obstacle being fastened to three adjacent faces of the at least one acoustic cell, the three adjacent faces being portions of the first plate or the second plate; and wherein a first fastening leg of the at least one first obstacle is fastened to a non-nodal portion of the first plate, the first fastening leg extending in a direction of a first end of the at least one acoustic cell, and wherein a second fastening leg of the at least one first obstacle is fastened to a non-nodal portion of the second plate, the second fastening leg extending in a direction of a second or same end of the at least one acoustic cell.  Hemmings and Ayle both disclose at least one acoustic cell comprises six faces forming a hexagonal cell and at least one partial obstacle fastened to three adjacent faces of the cell; however, Hemmings and Ayle fail to disclose the three adjacent faces being portions of the first plate or the second plate.  The prior art fails to disclose a method as claimed in Claims 13-14 and 16-17; therefore, Claims 13-14 and 16-17 contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745